            Case 1:21-cr-00357-CRC Document 33 Filed 06/29/21 Page 1 of 3




                            UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF COLUMBIA

UNITED STATES OF AMERICA,                     :       CRIMINAL NO. 21-cr-357
                                              :
       v.                                     :
                                              :
JOSEPH CASTEN,                                :
          Defendant.                          :

                                  STATEMENT OF OFFENSE

       The parties in this case, the United States of America and the defendant, Joseph Casten,

stipulate and agree that the following facts are true and accurate. These facts do not constitute all

of the facts known to the parties concerning the charged offense; they are being submitted to

demonstrate that sufficient facts exist that the defendant committed the offense to which he is

pleading guilty: Possession of Child Pornography in violation of 18 U.S.C. § 2252A(a)(5)(B).

                                        Statement of Facts

1.              In September of 2017, the defendant was using a peer-to-peer network to share

files of child pornography from his residence in the District of Columbia, to include a file

entitled [] Video boy& dad fuck []1 depicting an adult male anally raping a minor male, and a

file with a title referencing three boys depicting three boys masturbating one another and

themselves.

2.              After an undercover agent downloaded these files, the FBI, in conjunction with

MPD, executed a search warrant at the defendant’s District of Columbia address in November of

2017. The defendant was present at the time of the search and stated that he lived alone at the

apartment and had been living there by himself since June or July. His HP laptop, Apple



1This title and other titles throughout this affidavit have been redacted to prevent the further
dissemination of child pornography.
                                                  1
          Case 1:21-cr-00357-CRC Document 33 Filed 06/29/21 Page 2 of 3




MacBook Pro laptop, and iPhone were seized pursuant to the search warrant.

3.             A forensic examiner reviewed the devices and observed the existence of a peer-to-

peer program, portions of at least one of the child pornography files that was shared with the UC,

and a number of file names indicative of child pornography that were connected to the peer-to-

peer file sharing program. In August of 2020, a complete forensic examination was conducted

on all of the devices, which remained in FBI custody. That forensic examination revealed files

meeting the federal definition of child pornography on both the HP laptop and the Apple

MacBook Pro laptop.

4.             There were over 150 images and 18 videos of child pornography on the HP

laptop. For example, there was a video, approximately six minutes and 56 seconds long,

depicting several prepubescent little boys masturbating one another, with one little boy engaging

in oral sex with the other boy. This video was recovered from the recycle bin. There were

numerous other similar sexually explicit images and/or videos on the HP laptop of little boys.

5.             At least some of the recovered images were under the file path

users/joseph/AppData/Local/Microsoft\Windows\Explorer\thumbcache… For example,

there was an image under this file path depicting a little girl, under the age of 10 years old, sitting

with her legs spread open and urinating. Casten downloaded the images and videos of child

pornography from the Internet on the HP laptop and MacBook between the dates of October of

2013 and November 7, 2017 and did so knowing that the depictions he downloaded contained

child pornography.

6.             The MacBook contained two images of child pornography. One was under the

file path users\josephcasten\library\caches\com.apple.safari\webkitcache\version 11\Blobs

and depicted a topless prepubescent girl with her legs spread wearing only underwear. The other



                                                  2
Case 1:21-cr-00357-CRC Document 33 Filed 06/29/21 Page 3 of 3
